Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 1 of 9




                         EXHIBIT B
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 2 of 9
                                                              Deposition of Mark Janny
                                                                                                                       1


                                           IN THE UNITED STATES DISTRICT COURT

                                                   FOR THE DISTRICT OF COLORADO



                         Civil Action No. 16-cv-02840-RM-SKC

                         MARK JANNY,

                         Plaintiff,

                         vs.

                         JOHN GAMEZ, LORRAINE DIAZ DE LEON, JIM (I) CARMACK,
                         TOM (I) KONSTANTY,

                         Defendants.

                         ________________________________________________________

                                                      DEPOSITION OF MARK JANNY

                         ________________________________________________________


                                                             PURSUANT TO NOTICE, the

                         above-entitled deposition was taken on behalf of

                         the Defendants, at the Colorado State Penitentiary,

                         East U.S. Highway 50 and Evans Boulevard, Canon City,

                         Colorado, on July 11, 2019, at 8:44 a.m., before

                         Laura K. McMahon, Registered Professional Reporter and

                         Notary Public.




                                                     Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                       712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 3 of 9
                                                                                Deposition of Mark Janny

                                                                                        2                                                                4
                        1   APPEARANCES:                                                      1               PROCEEDINGS
                        2   For the Plaintiff:                                                2                   MARK JANNY,
                            (pro se)
                        3         MARK JANNY, #150344                                         3   the Plaintiff herein, having been first duly sworn to
                                  Colorado State Penitentiary                                 4   state the whole truth, testified on his oath as follows:
                        4         P.O. Box 777
                                  Canon City, Colorado 81215                                  5                   EXAMINATION
                        5                                                                     6
                        6
                                                                                                  BY MS. FIELD:
                            For Defendant Gamez:
                                 KATHERINE M. FIELD                                           7      Q Good morning, Mr. Janny. My name is
                        7        Assistant Attorney General                                   8   Kate Field, and I represent John Gamez in a lawsuit that
                                 Civil Litigation and Employment Law Section                  9
                        8        1300 Broadway                                                    you brought in U.S. District Court, for the District of
                                 10th Floor                                                  10   Colorado, 16-cv-02840. I am going to enter the -- a
                        9        Denver, Colorado 80203                                      11
                                 (720) 508-6605
                                                                                                  copy of the Complaint as Exhibit 1, just to start off
                       10        Email: kate.field@coag.gov                                  12   with.
                       11                                                                    13          (Exhibit Number 1 was marked)
                            For Rescue Mission Defendants:
                       12                                                                    14          MS. FIELD: All right, Mr. -- and where should
                                 DMITRY B. VILNER, ESQ.
                                 White and Steele, PC                                        15      I keep these?
                       13        600 17th Street                                             16          THE COURT REPORTER: We'll stash them right
                                 Dominion Towers, Suite 600N
                       14        Denver, Colorado 80202                                      17      here.
                                 (303) 296-2828                                              18          MS. FIELD: Okay.
                       15        Email: dvilner@wsteele.com
                       16                                                                    19          THE COURT REPORTER: That's fine.
                       17   Also Present: Armina Malik, Law Clerk                            20   BY MS. FIELD:
                       18
                       19
                                                                                             21      Q Can you state -- please state your full name?
                       20                                                                    22      A Mark Emerson Janny.
                       21
                                                                                             23      Q And have you ever had your deposition taken
                       22
                       23                                                                    24   before?
                       24                                                                    25
                       25
                                                                                                     A Yes.

                                                                                        3                                                                5
                        1               EXAMINATION INDEX
                        2   By Ms. Field             Page 4, 137, 161
                                                                                              1       Q All right, and what was that case about? And
                            By Mr. Vilner            Page 94, 159                             2   for how many times?
                        3
                                       EXHIBIT INDEX
                                                                                              3       A Once before. Prison conditions -- or jail
                        4   FOR IDENTIFICATION              INITIAL REFERENCE                 4   conditions really.
                        5   Exhibit 1                     4
                             4th Amended Prisoner Complaint
                                                                                              5       Q Okay. And when was that deposition taken?
                        6                                                                     6       A Maybe two months ago.
                            Exhibit 2                  11
                        7    Parole Agreement                                                 7       Q So you're fairly familiar with the deposition
                             (Bates No. CDOC/JANNY-00067)                                     8   process?
                        8
                            Exhibit 3                  14                                     9       A Yes.
                        9    Sponsor Advisement
                       10   Exhibit 4                  18
                                                                                             10       Q Okay. Just -- I'll just kind of go over some
                             Complaint                                                       11   of the words -- rules. The court reporter here has just
                       11    (Bates No., CDOC/JANNY-00110)
                       12   Exhibit Number 5                 19                              12   sworn you in, so your testimony is under oath, just as
                             Parole Order                                                    13   it would be if you were in a courtroom. I will ask
                       13    (Bates No. CDOC/JANNY-00065)
                       14   Exhibit Number 6                 20                              14   questions, and Dmitry, who is representing the other
                             Complaint
                       15    (Bates No. CDOC/JANNY-00103)
                                                                                             15   Defendants in this case, will also ask you questions.
                       16   Exhibit Number 7                 30                              16          And the court reporter is going to be typing
                             Parole Order
                       17    (Bates No. CDOC/JANNY-00058)
                                                                                             17   everything down. So, I think she kind of over -- went
                       18   Exhibit Number 8                 30                              18   over a little bit, that you -- you are to provide verbal
                             Escape Advisement
                       19                                                                    19   answers to our questions.
                            Exhibit Number 9              33                                 20       A (Nods head)
                       20    Directives/Lawful Orders
                       21   Exhibit Number 10             40                                 21       Q Understand?
                             Complaint
                       22    (Bates No. CDOC/JANNY-00097)
                                                                                             22       A I do.
                       23   Exhibit Number 11             55                                 23       Q And then as well, speak loudly, because we are
                             Directive
                       24                                                                    24   kind of speaking in a more difficult situation, and I --
                       25
                            Exhibit Number 12                 86                             25   and -- and use words, like "yes" or "no," instead of
                             Administration Regulation 850-04


                                                                                                                                           2 (Pages 2 to 5)
                                                                   Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                      712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 4 of 9
                                                                       Deposition of Mark Janny

                                                                                    54                                                             56
                        1        A Other than the address. Okay, he told --               1   had gone to, before.
                        2     okay, he didn't tell me anything about the program,         2       Q How was it different?
                        3     so -- but he told me to go there and check in with the      3       A Well, I went to the program; whereas, there --
                        4     staff, and they would be waiting for me, and they were      4   well, first of all, so the overnight shelter doesn't let
                        5     expecting me, and to go there immediately after we were     5   you in until like sometime at night, I think, right?
                        6     done.                                                       6   Like 7 o'clock or something? I went over there at like
                        7        Q And you said that he mentioned your -- his --          7   3 o'clock in the afternoon, and they were waiting for me
                        8     his friend, Jim?                                            8   to show up.
                        9        A Yes.                                                   9           And there was like a little -- to -- when you
                       10        Q And did he ask you, specifically, to check in         10   walk in the door, there is like a little staff station
                       11     with Jim or to go --                                       11   (indicating). I don't think that was always there.
                       12        A I can't remember if he told me staff or Jim,          12   Maybe it was. And then, instead of going to like --
                       13     specifically.                                              13   normally, when you slept at the shelter, you slept where
                       14        Q Do you recall what your curfew was set up to          14   people were like, hey, you clear out the tables and
                       15     be?                                                        15   sleep there on the floor.
                       16        A It was either 6:00 or 8 o'clock --                    16           They took me back to like someplace on the
                       17        Q And (loud noise in background) --                     17   left, that had bunk beds -- and set up my stuff there.
                       18        A -- I think.                                           18   And then it was like -- wasn't -- it was -- this place
                       19             THE COURT REPORTER: I'm sorry, the last part?      19   was an overnight shelter, before, and what I was going
                       20             THE WITNESS: "I think."                            20   to wasn't an overnight shelter, so much as a residence
                       21             THE COURT REPORTER: Thank you.                     21   or a house.
                       22     BY MS. FIELD:                                              22       Q So did you believe that you were going to more
                       23        Q And I'll enter this as Exhibit --                     23   of a homeless shelter?
                       24             THE COURT REPORTER: 11.                            24       A Yeah, I thought I was being told to stay at an
                       25     BY MS. FIELD:                                              25   overnight shelter when I got this.

                                                                                    55                                                             57
                        1         Q -- 11. You can hand those back to me.                 1       Q Did you --
                        2            (Exhibit Number 11 was marked)                       2       A But I also knew something was up when I was
                        3            MS. FIELD: And this is Bates Number 59.              3   told to go there at 3 o'clock when the shelter doesn't
                        4     BY MS. FIELD:                                               4   open up until like 7:00. It's weird.
                        5         Q Can you tell me what that is?                         5       Q Okay. Now, on that directive it says, "Per
                        6         A It's a parole directive saying to stay at             6   condition 3 of your Parole Agreement/Order." So that --
                        7     the -- well, it says stay at 316 Jefferson and to "abide    7   that's I think the condition, that you have to abide by
                        8     by all house rules." If violated, they will lead to a       8   orders of your parole officer.
                        9     parole violation -- and to establish my u/a's.              9       A Right. I think 3 has two parts. I think the
                       10         Q And did -- did he discuss with you what "house       10   second part is directives, and the first part is abide
                       11     rules" meant --                                            11   by all laws --
                       12         A No.                                                  12       Q Okay.
                       13         Q -- on -- on February 3rd?                            13       A -- or something like that.
                       14         A No. February 3rd, we did not discuss what the        14       Q And do you understand this directive as making
                       15     "house rules" meant.                                       15   sure that you are in compliance with Condition 2, which
                       16         Q And my understanding is that you had stayed at       16   is requiring you a residence -- to have a residence of
                       17     the Denver Mission before, when it was Open Door?          17   record?
                       18         A Yeah, I stayed there like overnight, one             18       A Not so much, because I mean, if residence --
                       19     night.                                                     19   when -- if you were -- like, so if it was just a
                       20         Q Did you know it was the same facility?               20   "residence of record" kind of thing -- there is two
                       21         A I thought it was the same facility. It really        21   homeless shelters in Fort Collins, and usually like --
                       22     wasn't the same facility, though.                          22   before I was offered the choice, when I got this kind of
                       23         Q Uh-huh. What do you mean by that?                    23   thing -- you are either going to stay at this homeless
                       24         A I mean it was the same physical building, but        24   shelter or this homeless shelter as your residence. You
                       25     it wasn't the same -- what I was going to wasn't what I    25   know what I mean? And that might be what that other


                                                                                                                                   15 (Pages 54 to 57)
                                                        Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                 712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 5 of 9
                                                                      Deposition of Mark Janny

                                                                                   70                                                              72
                        1        A Yep.                                                   1   wasn't just supposed to leave without -- I leave and go
                        2        Q And then what?                                         2   have my parole office visit.
                        3        A I remember I talked with some people. I don't          3          Standard stuff. No problems. No issues are
                        4    remember -- I -- I don't remember talking -- feel like I     4   raised. You know, I see my curfew isn't adjusted. It's
                        5    talked to either Carmack or Konstanty, but I can't           5   still whatever it was at, like 6:00 or 8 o'clock. I
                        6    remember specifically who. And we didn't talk about --       6   don't think there was any problem with this yet. I
                        7    and I don't think it was Carmack. I don't -- I am not        7   can't remember what the meeting was about.
                        8    sure if Carmack was there when I came, when I showed up.     8          So I go back, and that's when I get
                        9           But I talked -- there were staff members, and         9   oriented -- that's when Jim, and Mark Konstanty, or --
                       10    they were kind of the ones. But at this time, I still       10   yeah, that's when the two Rescue Mission Defendants,
                       11    didn't know it was a religious program. I still didn't      11   basically -- I get confronted, first, by Jim for
                       12    know it was a program. I thought it was just like a         12   leaving.
                       13    nicer place to stay in the shelter at this point.           13          "Well, I have a parole office visit. What are
                       14        Q When did you realize it was --                        14   you -- like what are you talking about? I am going to
                       15        A The next day.                                         15   take care of this stuff."
                       16        Q The next day?                                         16          And he is like, well, I want to know where you
                       17        A The next day, when I was being oriented,              17   go when you're leaving.
                       18    orientated.                                                 18          And then he starts telling me about the
                       19        Q Okay, so you were just hanging out from               19   program. I am like, well, I don't know -- I basically
                       20    3:00 p.m., until the next day, in that bunk bed room?       20   tell him: I don't want to hear it. I am an atheist.
                       21        A No. We ate dinner.                                    21          You know, I -- you know? And he is like,
                       22        Q Do you know what time you ate dinner?                 22   well, you're not going to -- not here -- don't talk
                       23        A No. 5:30, 6:00, something like that.                  23   about being an atheist if you're in here, and you're
                       24        Q But the other people, in the bunk bed room,           24   going to still do these Bible studies and these prayers
                       25    didn't go to any religious programming that day?            25   and talk with me about religion. And I am like, well,

                                                                                   71                                                              73
                        1         A You know, I might have -- I don't even know.          1   no, I am not, that's -- he is like: Yes, you are or you
                        2     I might have left at that time and went outside and         2   are going to be kicked out.
                        3     just -- it was downtown Fort Collins, and I was still       3            I am like, that's a violation of my rights,
                        4     getting acclimated.                                         4   man. He said, well, you don't have religious rights
                        5             I don't know. I didn't know -- I didn't             5   here.
                        6     realize there was a program at this point. Like I           6            And then -- then he -- what did he say? Mark
                        7     didn't realize that this was a thing I was in. I            7   was brought into the conversation at some point, and I
                        8     thought this was just the shelter's doing at this point,    8   told him I was an atheist. And basically it was like,
                        9     and it was being given. That was just the nicer             9   you know, you're going to be here or you're going to --
                       10     shelter, a nicer part of the shelter. Then the next --     10   I was told, you're going to be here and you're going to
                       11     the next day?                                              11   do the program, or you're going to go to jail.
                       12         Q Sure.                                                12            And I, you know, basically said: I really
                       13         A Okay. The next day I was told to come back,          13   doubt that. That would be -- you know, that's not how,
                       14     so -- I was told to come back by Gamez for a parole        14   you know, the U.S. works. That's not how the United
                       15     meeting the next morning. So I left it --                  15   States works. You know, it's one of the most -- it's
                       16         Q Sorry, he --                                         16   like the first precept of the nation. That's not how
                       17         A -- don't tell anyone --                              17   this works.
                       18         Q He told you to come back?                            18            So, he called my parole officer, Jim did. And
                       19         A The next morning.                                    19   they talk, and he tells them that I am saying I am an
                       20         Q So, when you were leaving on February 3rd, he        20   atheist and I am not fit for the program and I am not
                       21     told you, come back February 4th?                          21   going to do a religious program, meaning -- and,
                       22         A Yes.                                                 22   basically, gets reassured by Gamez that I will do the
                       23         Q Okay.                                                23   programming, that I will abide by the rules or I will go
                       24         A One of them. So, you know, still not thinking        24   to jail -- and that I will do whatever is necessary to
                       25     of anything, I just leave, because I didn't know that I    25   stay in the program or else I'll be sent to jail.

                                                                                                                                   19 (Pages 70 to 73)
                                                       Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                 712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 6 of 9
                                                                       Deposition of Mark Janny

                                                                                   82                                                              84
                        1         Q And did that happen before or after you kind         1    you know, you are supervised under Jim -- or you can
                        2     of got the broader orientation as to the program?          2    choose to go to Washington County and wait for your
                        3         A That happened at like 6:00 a.m., first thing         3    parole office -- you can wait for your parole hearing in
                        4     in the morning.                                            4    Washington County.
                        5         Q So, even when that was happening, you weren't        5            I think we also discussed the fact that I am
                        6     aware that this was a program, quote, unquote?             6    not allowed to get a job at this time -- because in the
                        7         A No, because you all come together like the --        7    morning -- in the morning, when we talked about me doing
                        8     the -- to wake up the people that are in the other room.   8    things I am supposed to do on the parole, like getting a
                        9     You eat where all of those people are sleeping, so all     9    job and that -- and that was good, everything was okay
                       10     of those other people are there, too.                      10   with that -- but then, after this talk with Jim, they
                       11         Q Okay.                                                11   don't want me to get a job anymore. They just want me
                       12         A But you know, the only people, that get called       12   to kind of hang out at the -- at the Rescue Mission all
                       13     for roll call, are the people -- the only people, that     13   day -- and just wait for my parole hearing, to just kind
                       14     have to attend that, are the people that are in the        14   of relax and unwind, they say.
                       15     program.                                                   15       Q So, in your Complaint, you -- you mention --
                       16             So, if all the other people -- not all the         16   you say in Paragraph 21 that you told Defendant Gamez
                       17     other people, but some of the other people, that were      17   that you didn't want to be in the program -- at that
                       18     there on the floor, are there -- because they are          18   first parole hearing at 9:00 a.m. -- but I think what
                       19     waiting to get their breakfast --                          19   you're saying now is that you didn't really understand
                       20         Q Gotcha.                                              20   that there was a program until that second parole
                       21         A -- but the only people, that have to be there,       21   meeting?
                       22     is the (loud noise in background) -- people that are in    22       A I didn't want to be in anything. Like I -- I
                       23     the program. And I am on --                                23   was put in a special room and told to be -- you know
                       24             THE COURT REPORTER: Wait. Timeout.                 24   what I mean? But I didn't notice there was anything
                       25             "But the only people, that have to be there"?      25   different. Like I thought it was the same. But I


                                                                                   83                                                              85
                        1             THE WITNESS: The only people, that have to be       1   didn't want to be there. I told them I still didn't
                        2         there, are the people in the program, and my name       2   want to be there, because I didn't. I didn't want to be
                        3         was called that morning as a part of the roll call.     3   at a homeless shelter. I didn't want to be at the
                        4     BY MS. FIELD:                                               4   program. I didn't want to be at the Denver Rescue
                        5         Q All right, so going back to that second parole        5   Mission. I wanted to be in a residence.
                        6     office meeting. You said you informed them that you         6      Q But there was no residence for you to go to,
                        7     were an atheist. What -- what was Defendant Gamez's         7   other than a homeless shelter?
                        8     response?                                                   8      A Yes, there was.
                        9         A "It doesn't matter. You're going to follow            9      Q What was that?
                       10     the rules of the program or you're going to go to jail."   10      A Cassy Warembourg's house.
                       11         Q Did -- did you guys discuss, specifically,           11      Q But she had -- her residence hadn't been
                       12     the -- the program rules at that --                        12   approved, correct?
                       13         A Yeah. We -- we discussed what was expected.          13      A And it wasn't going to be looked into because
                       14     We discussed the Bible studies. We discussed -- I          14   he didn't want to look into it.
                       15     brought these things up, the Bible studies, the morning    15      Q Okay.
                       16     prayer, the daily chapel -- at which point, Jim says he    16      A I need to use the restroom.
                       17     wants me at the daily chapel and he wants to make sure I   17      Q Okay, I -- is that allowed?
                       18     am there.                                                  18      A Yes.
                       19             So that's when they adjust my curfew, from         19          MS. FIELD: Do you want to go off the record?
                       20     6:00 to 4:30, so they can assure my attendance at these    20          THE COURT REPORTER: (Nods head)
                       21     daily chapels.                                             21          (Brief recess was taken from 10:39 a.m. to
                       22         Q So you walked through all the different              22          10:55 a.m.)
                       23     program rules?                                             23   BY MS. FIELD:
                       24         A (Nods head) And the end result is: You're            24      Q I am going to change topics a little bit on
                       25     either going to be in the program, you're going to --      25   you. Are you familiar with the DOC, the Colorado

                                                                                                                                   22 (Pages 82 to 85)
                                                        Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                  712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 7 of 9
                                                                      Deposition of Mark Janny

                                                                                 102                                                            104
                        1        Q Can you describe the Bible study? Who was             1       Q But you do not remember Konstanty speaking
                        2     there? What did you talk about? How is it set up?          2   with Gamez?
                        3        A Huh, I can --                                         3       A Although, he knew -- when we had a
                        4        Q Maybe -- maybe I should go with specific              4   conversation, she knew what had been said between all
                        5     questions. So, the Bible study was after dinner on         5   parties.
                        6     February 4th?                                              6       Q And how do you know that?
                        7        A Maybe not right after dinner but after dinner.        7       A Because we discussed it.
                        8        Q Okay. Do you know about what time of the day          8       Q Explain those discussions.
                        9     that would have been?                                      9       A Well, for instance, at that Bible study that
                       10        A Sometime between, I don't know, 7:00 and 8:00        10   night. The line, that Marshawn Lynch line, "I am just
                       11     maybe? And 8:00 to 9:00? 7:00 to 9:00?                    11   here so I don't get fined" -- he knew that I was in the
                       12        Q Who was leading the Bible study?                     12   program, because I had to be, or else I was going --
                       13        A Tom Konstanty.                                       13   threatened to go to jail. He knew that I was at the
                       14        Q Okay. What did Tom Konstanty look like? Can          14   Bible study because, if I wasn't at the Bible study, I
                       15     you describe him?                                         15   was going to go to jail or be kicked out of the program
                       16        A White male; five, eight; brown hair. Maybe           16   and go to jail.
                       17     balding a little. A jovial guy. You know, not unhappy,    17       Q Okay, there is --
                       18     not dour.                                                 18       A Um --
                       19        Q Did you ever see Tom Konstanty speak with            19       Q Go ahead.
                       20     Officer Gamez?                                            20       A I walked in the building one of those days,
                       21        A (No response)                                        21   and he said, well, this is the first time I have seen
                       22        Q Did you ever see them meet in person?                22   you smile since you have been here, and are you starting
                       23        A They definitely didn't meet in person, that I        23   to -- like, you know, is the place growing on you?
                       24     am aware of.                                              24            I said: No. I am still just as much a
                       25        Q Okay.                                                25   prisoner here as every -- ever.

                                                                                 103                                                            105
                        1          A I never saw that.                                  1        Q And what did he say after that?
                        2          Q Did you witness Tom Konstanty on the phone         2        A Nothing I can remember.
                        3     with Officer Gamez?                                       3        Q What day was that?
                        4          A I can't remember. Might have been during that      4        A From one of the afternoons I came back. I
                        5     first time, when he was speaking with Carmack, but I      5    don't know, it was after -- it was after -- before --
                        6     don't think so because it was Carmack and Gamez, that     6    before the 8th.
                        7     had a previous relationship, not Carmack and Konstanty.   7        Q Okay, after you came back from what?
                        8          Q Not Gamez and Konstanty you mean?                  8        A I was out of the building.
                        9          A Gamez and Konstanty (nods head).                   9        Q Okay, what were you doing?
                       10          Q So, to your knowledge, Mr. Konstanty never         10       A Making a phone call.
                       11     spoke with or met with Officer Gamez?                     11       Q When you say you were "out of the building,"
                       12          A I can't say for sure. Well, I mean, to my          12   were you outside, had stepped out of the building?
                       13     knowledge -- I guess, to my knowledge, I don't know. I    13       A Yes.
                       14     don't know. I can't say that they did. I can't say        14       Q Did you check in with anyone?
                       15     that they didn't.                                         15       A Did I check in with anyone when I left?
                       16          Q Can you recall them ever meeting or speaking       16       Q Before you left?
                       17     on the phone with each other?                             17       A No.
                       18          A I cannot.                                          18       Q Were you disciplined for leaving the building?
                       19          Q Okay.                                              19       A I was told at one point, if you break any more
                       20          A If they did -- you know, they might have done      20   rules, we are going to kick you out of the program --
                       21     it that first time, but I -- but yeah. Okay, I can        21   program. That was by Carmack on the morning of the 7th
                       22     mostly remember -- what I do remember, clearly, is        22   or 8th.
                       23     Carmack --                                                23       Q Did he tell you that after you stepped out of
                       24          Q Okay.                                              24   the building?
                       25          A -- speaking with Gamez.                            25       A Which time?


                                                                                                                               27 (Pages 102 to 105)
                                                       Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 8 of 9
                                                                     Deposition of Mark Janny

                                                                                106                                                             108
                        1         Q The time you just mentioned, you stepped out        1           So I don't know -- I mean, since there are no
                        2     of the building to make a phone call and then you came    2   real like written rules, that I got a pamphlet of, the
                        3     back in.                                                  3   rules are whatever they decided the rules were.
                        4         A No, he didn't tell me that after that               4       Q You said that there were maybe 10 to 12 other
                        5     happened.                                                 5   people in -- in the program?
                        6         Q Okay. So I believe you had testified earlier        6       A Uh-huh.
                        7     that you had to be in the shelter, between 6:00 and       7       Q Did you observe any of them leaving during the
                        8     4:30, because they wanted you to do chores; is that       8   day?
                        9     correct?                                                  9       A Yes. All of them were allowed to leave.
                       10         A They wanted me in the shelter to work for them     10           THE COURT REPORTER: I'm sorry, "All of them
                       11     between 6:00 and 4:30.                                   11       were"?
                       12         Q Okay.                                              12           THE WITNESS: All of them were allowed to
                       13         A I was pretty much compliant -- non-compliant       13       leave.
                       14     with this whole thing the whole way. I wasn't going to   14   BY MR. VILNER:
                       15     be their janitor, man. They weren't going to force me    15       Q But to your understanding, you were not
                       16     to work for them for free while I paid for this. You     16   allowed to leave?
                       17     know, I wasn't going to do that.                         17       A No. I was supposed to stay there and just
                       18         Q What did you do instead?                           18   hang out.
                       19         A Moped around a lot. Sometimes I would do           19       Q But you would leave on occasion?
                       20     chores. I would try to sneak away when I could.          20       A Yes.
                       21         Q What do you mean by, "sneak away"?                 21       Q Okay. And you recall that Jim Carmack told
                       22         A Like take steps outside, go, just leave.           22   you, if you break any more rules, I am going to kick you
                       23         Q For how many minutes or hours would you leave      23   out?
                       24     at a time?                                               24       A Yes.
                       25         A Not that long. I had nowhere to go. I -- I         25       Q And he said that on February 7th?

                                                                                107                                                             109
                        1     couldn't go anywhere substantial. I couldn't really go    1       A Or 8th, one of the two.
                        2     do things, you know?                                      2       Q Or -- or 8th?
                        3         Q Did you ever try to find a job?                     3       A Yeah.
                        4         A I wasn't allowed to find a job. I had a job         4       Q When was your last day at the shelter?
                        5     lined up, but then I was told by both, Mark and Jim,      5       A 8th, the 8th. He said that to me in the
                        6     that I couldn't work.                                     6   morning -- then time to go out to go to an
                        7         Q And when did they tell you that?                    7   outside-the-thing church service -- and I wasn't going
                        8         A Probably on the 4th.                                8   to go to that, so I didn't go to that. Came back and
                        9         Q Did you bring that up with Gamez?                   9   told him, I am not going to that and I am not going to
                       10         A I did.                                             10   chapel later on -- that was around 4:30 -- and he kicked
                       11         Q And what did Gamez say about that?                 11   me out.
                       12         A "Just follow the program rules."                   12       Q Okay. What do you mean by kick you out?
                       13         Q And your understanding is that the program         13       A Told me I couldn't be there and I had to
                       14     rules do not allow you to work?                          14   leave.
                       15         A It was also: Listen to whatever these guys         15       Q And then what did you do?
                       16     say, follow the rules and listen to what these people    16       A Got my stuff and left.
                       17     say.                                                     17       Q And where did you go?
                       18         Q Okay, but the program rules --                     18       A To Cassy Warembourg's.
                       19         A Yeah.                                              19       Q How -- Cassy Warembourg lives in Loveland,
                       20         Q -- to your understanding, did not allow you to     20   correct?
                       21     search for work or, if you have work, to -- to perform   21       A She does.
                       22     that work?                                               22       Q How did you get to her house?
                       23         A They didn't allow me to work. That's what I        23       A I got drove there.
                       24     was told by Jim and Mark. They wanted me to just hang    24       Q And who drove you there?
                       25     out and decompress and wait for my parole.               25       A Chase Borkowski.


                                                                                                                              28 (Pages 106 to 109)
                                                       Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                               712557c7-2c49-4144-a4f1-ba0b0c06471b
            Case 1:16-cv-02840-RM-SKC Document 215-2 Filed 10/31/19 USDC Colorado Page 9 of 9
                                                                      Deposition of Mark Janny

                                                                                 110                                                             112
                        1        Q Okay, who is Chase Borkowski?                         1       A -- and our rooms are right next to each other.
                        2        A He is my son's uncle.                                 2   You know what I mean? Like their door is open and --
                        3        Q Okay. Your son's uncle?                               3   right in front of the area.
                        4        A Yes.                                                  4       Q Okay. All right. So he described what led up
                        5        Q So is he --                                           5   to that conversation?
                        6        A Not my brother, either. Brother to his --             6       A In the morning he had told me that, if I won't
                        7     brother -- my son's mom's brother.                         7   follow the rules, that, I can't be here.
                        8        Q Okay.                                                 8       Q Okay. And then what happened?
                        9           THE COURT REPORTER: Can you spell his last           9       A I proceeded to not go to the outside, this --
                       10        name, please?                                          10   outside-of-the-thing church service -- and I told him
                       11           THE WITNESS: B-o-r-k-o-w-s-k-i.                     11   that I wasn't going to go to chapel that night, and he
                       12           THE COURT REPORTER: Thank you.                      12   told me I had to go.
                       13     BY MR. VILNER:                                            13       Q And that all happened at the same time?
                       14        Q So did you call Mr. Borkowski?                       14       A No. That happened at two distinct points in
                       15        A No.                                                  15   the day. One happened in the morning, and one happened
                       16        Q How did you get in contact with Mr. Borkowski?       16   at like 4:30.
                       17        A He came to see me that day.                          17       Q Okay. So the morning conversation was when
                       18        Q And that was at the same time that you picked        18   you were told to go to church?
                       19     up your stuff and left?                                   19       A And follow the rules or I would --
                       20        A He was outside when that happened.                   20       Q And follow all the rules or you will be kicked
                       21        Q Okay. Did he come inside the shelter?                21   out?
                       22        A Yeah.                                                22       A Yes.
                       23        Q Can you describe the conversation you had with       23       Q Okay. And that was the end of your
                       24     him when he came inside the shelter?                      24   interaction with Mr. Carmack that morning?
                       25        A With him?                                            25       A Yes.


                                                                                 111                                                             113
                        1        Q Yeah.                                                 1       Q Okay. And what happened --
                        2        A No. Who knows what they were talking -- they          2       A And that was the day we had the -- I don't
                        3     might have been talking about Taylor Swift, for all I      3   think it was, but that could have been the day we had
                        4     know.                                                      4   the meeting in his office.
                        5        Q Okay. At what point did you decide to leave?          5       Q Describe the meeting in his office. What are
                        6        A When I was told to.                                   6   you referring to?
                        7        Q So you were told by Mr. Carmack to leave while        7       A No, he brought me in there for religious
                        8     Mr. Borkowski was in the shelter?                          8   counseling, asked me why I was an atheist, and then he
                        9        A Yes.                                                  9   talked about a bunch of Bible stuff and how it was
                       10        Q Okay. Did Mr. Carmack speak with                     10   written, and the words were lost in translation, and how
                       11     Mr. Borkowski?                                            11   the Greeks had like -- it was either -- it was Greek or
                       12        A No.                                                  12   maybe Hebrew -- had like six different words for sin;
                       13        Q Okay. What, to the best of your recollection,        13   well, English only had one.
                       14     did Mr. Carmack say to you --                             14          And then he gave me that -- you know, the
                       15        A "You can't be" --                                    15   scenario where you -- like, if you believe and it's
                       16        Q -- that you interpreted as kicking you out?          16   true, this happens. If you believe it's not true, this
                       17        A "You can't be here anymore. You have to              17   happens. If you don't believe and it's true, then this
                       18     leave. If you're not going to -- you're not doing what    18   happens. If you don't believe and it's not true -- and
                       19     we're telling you -- we're not -- you're not doing what   19   that kind of scenario. And he is, basically, giving me
                       20     we're you're telling me -- what we are telling you, you   20   a bunch of -- I don't know, was trying to convert me to
                       21     have to -- so you have to go."                            21   Christianity.
                       22        Q Did he just walk into your room and say that?        22       Q You interpreted it as him converting you to
                       23        A No. I walked into the building. And it --            23   Christianity?
                       24     the staff office --                                       24       A Well, yes. Yes, I did.
                       25        Q Huh.                                                 25       Q Okay. So you had that meeting with him also


                                                                                                                                29 (Pages 110 to 113)
                                                       Calderwood-Mackelprang, Inc. 303.477.3500


Electronically signed by Laurie McMahon (001-003-544-4828)                                                                 712557c7-2c49-4144-a4f1-ba0b0c06471b
